IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44024

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 728
                                                )
       Plaintiff-Respondent,                    )   Filed: October 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MARTINA LEE SITTRE,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Martina Lee Sittre pled guilty to possession of a controlled substance.         I.C. § 37-
2732(c)(1). In exchange for her guilty plea, an additional charge was dismissed. The district
court sentenced Sittre to a unified term of five years, with a minimum period of confinement of
two years. However, the district court retained jurisdiction and sent Sittre to participate in the
rider program. Sittre appeals.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sittre’s judgment of conviction and sentence are affirmed.




                                                   2